Citation Nr: 1747231	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO. 13-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1980 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2017, the Veteran testified at a videoconference hearing. The transcript of the hearing is of record. 


FINDING OF FACT

The Veteran does not have a current diagnosis of TBI; no TBI was incurred during active duty service. 


CONCLUSION OF LAW

The criteria for service connection for TBI have not been met. 38 U.S.C.A. §§ 1101, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, VA satisfied its duty to notify the Veteran by way of an October 2010 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA has complied with all assistance provisions of VCAA by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, military personnel records, and lay statements of the Veteran and a buddy. No other relevant records have been identified and are outstanding. For all the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in January 2011 and September 2013. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied. Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: (1) an existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

At the June 2017 hearing, the Veteran testified that a fellow service member hit him with a one-liter beer stein mug while he was stationed in Germany in 1983. The Veteran stated that he lost consciousness for about a minute and was treated at a hospital. The Veteran reported that ever since this incident, he has had issues with memory retention and concentration, as well as headaches and intermittent dizziness.

After a review of the record, the Board finds the Veteran does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there is no current diagnosis of TBI and no in-service TBI. 

In regards to the first element of direct service connection (a current disability), the medical evidence shows that the Veteran has not been diagnosed with TBI or any residuals of a TBI at any point in the record. As such, the Board finds that the first element has not been met. 

Concerning the second element, the preponderance of the evidence supports a finding that there was no in-service incurrence of a TBI. The service treatment records confirm that the Veteran was hit by a glass mug but document only that he sustained a deep laceration in the left neck. The records show that the Veteran was diagnosed with a laceration but not a TBI or related injury. Subsequent in-service treatment records similarly document findings of a normal head with no head injury or dizziness. In fact, the earliest record on file of complaints of neurological symptoms was in 2011, more than twenty years after his service. Prior to this 2011 record there is no evidence of any treatment for or diagnosis of TBI or any neurological symptoms or conditions. While such gaps in time are not dispositive of the issue of nexus, the lengthy span of time without complaint of or treatment for TBI weighs against any lay statements indicating the presence of neurological symptoms since service. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Accordingly, the Board must conclude that the Veteran does not have a TBI related to his active duty as he is unable to establish the second element of in-service incurrence or aggravation of a disease. 

In support of this finding, the Board gives great probative value to the September 2013 VA examiner's opinion, as the examiner considered the medical records and the Veteran's lay statements and rendered an opinion that is consistent with, and supported by, the treatment records. Specifically, the VA examiner opined that it is less likely than not that the Veteran experienced a TBI as a result of the in-service beer stein incident. The VA examiner explained that the service treatment records show that the Veteran was diagnosed with only a laceration of the left posterior neck. Even then, the emergency room record classified the Veteran as a non-urgent patient. The Veteran arrived to the hospital with no evidence of alteration in or loss of consciousness. Subsequent service treatment records show negative responses for history of head injuries, unconsciousness, frequent or severe headaches, dizziness or fainting spells, or loss of memory or amnesia. As such, the Board finds that the Veteran does not have a TBI related to his active duty. 

In this case, the only evidence in favor of the Veteran's claim is his own statements concerning his belief that he has a TBI as a result of the in-service incident in which he was hit by a beer stein. However, the Board finds that this evidence is outweighed by the medical evidence from the September 2013 VA examiner's opinions, which are based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge. In arriving at her opinions, the examiner considered the Veteran's contentions as well as records of his in-service treatment following the incident in question but nevertheless concluded that he did not experience a TBI in service and does not now have current residuals of a TBI.

With regard to the Veteran's contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Although the Veteran is competent to report his current symptoms and that he was struck by a beer stein during service and sought treatment following the incident, the claimed disability is not the type of condition that is amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder, and determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The Veteran's service treatment reports and the post-service medical records were discussed by the September 2013 VA examiner, who considered the Veteran's contentions but rendered an etiological opinion that the Veteran did not experience a TBI as a result of the in-service incident. The examiner explained the medical reasons why the Veteran's version is not supported. Thus, the Veteran's own assertions as to the etiology of his claimed TBI have little probative value. Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In sum, the criteria for service connection for a TBI have not been met. The evidence weighs against the Veteran's claim. Service connection for TBI must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for traumatic brain injury (TBI) is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


